Title: From Thomas Jefferson to Charles de Klauman, 12 June 1779
From: Jefferson, Thomas
To: Klauman, Christian Charles de



In council June 12. 1779.

Capt. de Klauman being already sufficiently authorized to inspect and state the quantity and condition of all military stores within this commonwealth and to require necessary aid from the proper officers, I have only to desire that he will in every instance take from the officer in whose custody any ordnance arms, or other military stores are a certificate thereof signed by such officer; and where any such articles may not be in the custody of a particular officer, Capt. Klaumann is desired to certify under his own hand what and where they are.

Th: Jefferson

